ORDER
PER CURIAM.
Alonzo Miller appeals from the judgment of the motion court denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing. In his motion, he sought to vacate his conviction for assault in the second degree, section 565.060, RSMo 2000, and sentence of twenty years imprisonment. Mr. Miller contends that trial counsel was ineffective for failing to impeach a State’s witness with her original statement to police. The judgment of the motion court is affirmed. Rule 84.16(b).